Citation Nr: 1818985	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  14-25 073A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right ankle disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Hurley, Associate Counsel


INTRODUCTION

The Veteran had active duty military service from February 1992 to June 1992, from January 1993 to January 1996, and from September 1999 to September 2002.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, continued its previous denial of service connection for a right ankle disability.  

This matter was before the Board in March 2016, at which time it was reopened and remanded for additional evidentiary development, including to obtain a VA examination to assess the nature and etiology of any current right ankle disability.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's March 2016 remand instructions, a VA examination was performed in June 2016.  The examiner assessed the Veteran with a history of right ankle sprain and tendonitis.  Physical examination of the right ankle revealed tenderness or pain on palpation and abnormal range of motion.  X-rays performed in August 2015 revealed no acute abnormality.  The examiner concluded that the Veteran's diagnosis of right ankle disability was not at least as likely as not incurred in or caused by the right ankle sprain and tendonitis with contusion and chronic pain during service.  As a basis for his opinion, the examiner indicated that no objective evidence of a diagnosed right ankle condition was found in currently available service treatment records (STRs).  

After a review of the record, the Board finds that the June 2016 medical opinion is contrary to the facts of this case.  In this regard, the Veteran's service treatment records reveal that she injured her right ankle in March 2002 while in the field.  She was assessed with a right ankle sprain and tendinitis with contusions.  At a follow up appointment, the Veteran was assessed with a chronic sprain injury and her activities were restricted.  In July 2002, she was assessed with chronic pain of the right ankle.  Furthermore, the examiner assessed the Veteran with a history of ankle sprain and tendonitis and it is unclear if this means that she has a present ankle disability and/or an ankle disability since the filing of this claim in January 2011.  

Accordingly, the Board finds that a remand is necessary in order for a new VA examination to be performed to assess the nature and etiology of any current right ankle disability.  Furthermore, on remand, the Veteran's updated VA treatment records should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file the Veteran's updated VA treatment records from May 2016 to the present.  

2.  After completion of #1, schedule the Veteran for a VA examination, by an appropriate examiner who has not previously provided an opinion in this claim, to determine the nature and etiology of any right ankle disability.  All appropriate tests should be conducted.  The claims folder and a copy of this remand must be made available and reviewed by the examiner and such review should be noted in the examination report.  

The examiner should identify and discuss any right ankle disability found on examination and/or identified during the pendency of this claim, which was received in January 2011.  For any diagnosed right ankle disability, the examiner must respond to the following: is it at least as likely as not (probability of at least 50 percent) that any right ankle disability had its onset in and/or is otherwise related to the Veteran's period of active service?  As noted above, the Veteran's STRs reflect treatment in 2002 related to the right ankle.  This is to be considered in the formulation of any opinion. 

The examiner must provide a comprehensive rationale for each opinion provided.  Specifically, he or she should discuss the Veteran's in service right ankle complaints and diagnoses of right ankle sprain, tendinitis, contusions, and chronic sprain injury.  

The examiner is advised that the Veteran is competent to report her symptoms and history and such reports are to be considered in formulating any opinion.  

If any opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner does not have the knowledge or training.  As appropriate, the AOJ should conduct additional development or supplement the record.  

3.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, she and her representative should be furnished a supplemental statement of the case which addresses all relevant evidence.  The Veteran and her representative should be afforded the applicable time period in which to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).


